UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7730



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


ELENA VON BRESSENSDORF, a/k/a Elena Bisheff,
a/k/a Baroness,

                                            Defendant - Appellant.


                            No. 03-7731



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


OTTO VON BRESSENSDORF, a/k/a Baron Otto Von
Bressensdorf, a/k/a Baron, a/k/a Ottone Eugeno
Camelio Bresselhau,

                                            Defendant - Appellant.


Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, District
Judge. (CR-98-14; CA-02-223; CA-02-224)


Submitted:   February 25, 2004            Decided:   March 10, 2004
Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Elena Von Bressensdorf, Otto Von Bressensdorf, Appellants Pro Se.
Andrew Gerald McBride, WILEY, REIN & FIELDING, L.L.P., Washington,
D.C.; Gurney Wingate Grant, II, James Brien Comey, Jr., OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia; Dana Johannes
Finberg, MCCANDLISH HOLTON, P.C., Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           In   these   consolidated      appeals,    Otto   and    Elena    von

Bressensdorf seek to appeal the district court’s order denying

their 28 U.S.C. § 2255 (2000) motions.               The von Bressensdorfs

cannot   appeal   unless    a   circuit    judge     or   justice   issues    a

certificate of appealability, and a certificate of appealability

will not issue absent a “substantial showing of the denial of a

constitutional right.”      28 U.S.C. § 2253(c)(2) (2000).           A § 2255

movant meets this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.        See Miller-El v. Cockrell, 537 U.S. 322,

326 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).              We have independently

reviewed the record and conclude the von Bressensdorfs have not

made the requisite showing.      Accordingly, we deny certificates of

appealability and dismiss the appeals.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                    DISMISSED




                                   - 3 -